Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed December 17, 2020 has been entered.
The objection to the disclosure is withdrawn in response to the amendment to the specification.
The objection to the claims due to various informalities is withdrawn in response to the amendment to the claims.
The rejection under 35 U.S.C. § 101 is withdrawn in response to the amendment to the claims.
The rejection under 35 U.S.C. § 112(b) is withdrawn in response to the amendment to the claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Colin J. Dolese (Reg. No. 79195) on March 11, 2021.



In the Claims
In claim 1, in line 4, insert “trained” between “a” and “depth”.
In claim 2, in line 1, insert “non-transitory” between “The” and “computer-readable”.
In claim 3, in line 1, insert “non-transitory” between “The” and “computer-readable”.
In claim 4, in line 1, insert “non-transitory” between “The” and “computer-readable”.
In claim 5, in line 1, insert “non-transitory” between “The” and “computer-readable”.
In claim 6, in line 1, insert “non-transitory” between “The” and “computer-readable”.
In claim 7, in line 1, insert “non-transitory” between “The” and “computer-readable”.
In claim 7, in lines 2-3, remove “extracted depth features” and replace with, “generated depth maps”.
In claim 7, in line 5, remove “extracted depth map” and replace with, “generated depth maps”.
In claim 8, in line 1, insert “non-transitory” between “The” and “computer-readable”.
In claim 9, in line 1, insert “non-transitory” between “The” and “computer-readable”.
In claim 16, in line 2, remove “features” and replace with, “maps”.
In claim 16, in line 4, remove “map” and replace with, “maps”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Regarding the product-by-process claim 1, Applicant’s arguments have been fully considered, and are persuasive.  Further, MPEP 2113 addresses a product that is the same or obvious from a product of the prior art.  The Examiner has not found evidence of such a product.  
	Claim 1 requires, applying the images to a pose decoder to generate poses for the images, generating synthetic frames based on the depth map and the poses for the images, calculating a lost value with an input-scale occlusion-aware and motion-aware lost function based on a comparison of the synthetic frames and the images, and adjusting the parameters of the depth model based on the loss value.  These features, in combination with the other elements of the claim, were neither disclosed nor suggested by the prior art of record.  Claims 2-9 ultimately depend from claim 1
	Claim 10 similarly requires, inputting the images into a pose decoder to extract poses for the images, generating synthetic frames based on the depth maps and the poses for the image, calculating a lost value with an input-scale occlusion-aware and motion-aware loss function based on a comparison of the synthetic frames and the images, and adjusting the parameters of the depth model based on the comparison of the synthetic frames and the images.  These features, in combination with the other elements of the claim, were neither disclosed nor suggested by the prior art of record.  Claims 11-19 ultimately depend from claim 10.
	Claim 20 requires, inputting the images into a depth encoder to extract abstract depth features for the images based on parameters of the depth encoder, concatenating the abstract depth features for the images, inputting the concatenated abstract depth features into a pose decoder to extract poses for the images, generating synthetic frames based on parameters of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JON CHANG/Primary Examiner, Art Unit 2665